Citation Nr: 0731447	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-10 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, including headaches, and if so, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran had active service from July 1973 to July 1976.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from a June 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in New Orleans, 
Louisiana.  In July 2007, the veteran appeared and testified 
before the undersigned at a Travel Board hearing held at the 
New Orleans RO.  The hearing transcript is associated with 
the claims folder.


FINDINGS OF FACT

1.  An unappealed RO rating decision in October 1995 denied a 
claim of service connection for residuals of a head injury on 
the basis that a head injury in 1974 was acute and transitory 
in nature, and that headaches manifested many years after 
service were not shown to have been due to injury or disease 
in service.

2.  Evidence added to the record since the RO's October 1995 
rating decision is new and material, as it includes a medical 
opinion that the veteran currently manifests post traumatic 
headaches as a residual of his March 1974 head injury.

3.  The veteran's March 1974 head injury resolved without 
residuals and his current headache disorder that manifested 
many years after service is not shown to be causally related 
to injury or disease in service.


CONCLUSIONS OF LAW

1.  An October 1995 RO rating decision that denied a claim of 
service connection for residuals of a head injury, including 
headaches, is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.302(a), 20.1103 (1995).

2.  The evidence added to the record subsequent to the RO's 
October 1995 rating decision denying service connection for 
residuals of a head injury, including headaches, is new and 
material; the claim is reopened.  38 U.S.C.A. §§ 1110, 1131, 
5108 (West 2002); 38 C.F.R. §§ 3.303, 3.156 (2007).

3.  Residuals of a head injury, including headaches, were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2007).  

A section 5103 notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  It should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
response to an application to reopen, the VA notice letter 
must be tailored to advise a claimant of the basis for the 
prior final denial and the types of evidence and/or 
information necessary to reopen the claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In January 2002, the veteran filed an application to reopen a 
claim of service connection for residuals of a head injury, 
including headaches.  A pre-adjudicatory RO letter dated 
March 2002 advised him of the types of evidence and/or 
information deemed necessary to substantiate his claim and 
the relative duties upon himself and VA in developing the 
claim.  A post-adjudicatory RO letter in July 2002 advised 
him of a prior final denial of his claim, and that reopening 
the claim required previously unconsidered evidence "showing 
the condition was incurred in or aggravated by your active 
duty."  The purposes of a Kent notice were satisfied as the 
veteran has submitted evidence sufficient to reopen his 
claim.  In fact, the medical opinions and lay statements he 
has submitted in support of his claim demonstrates that he 
has an actual knowledge of the evidentiary requirements so 
that any notice defect would constitute harmless error.  
Sanders v. Nicholson, 487 F.3d. 881, 889-891 (Fed. Cir. 2007) 
(a notice error is presumed prejudicial to the claimant 
unless it is demonstrated that any defect in notice was cured 
by actual knowledge on the part of the claimant).  As the 
claim remains denied, any defect with respect to the Dingess 
notice is harmless as the issues of establishing a disability 
rating and effective date of award are moot.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Overall, the veteran 
has had a meaningful opportunity to participate in the 
development of his claim and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

With regard to the duty to assist, the veteran's service 
medical records had been associated with the claims folder at 
the time of the RO's October 1995 rating decision.  In 
connection with the claim to reopen, the RO obtained all 
available VA and private clinical records.  In October 2002, 
the RO was notified by the Alexandria, New Orleans VA Medical 
Center (VAMC) that they had no records of the veteran's 
claimed treatment in 1976 and 1977.  The RO informed the 
veteran in February 2003 of the inability to obtain records 
from three of his private physicians and the veteran has 
concedes that such clinical records are no longer available.  
As held below, the veteran's claimed history of recurrent or 
persistent headaches since service is not credible so that 
there is no basis to warrant obtaining a medical examination 
in this case.  There is no reasonable possibility that any 
further assistance to the veteran would be capable of 
substantiating his claim.


II.  Analysis

The appellant seeks to establish service connection for 
residuals of a head injury including headaches.  At the 
outset, the Board has an obligation to assess its 
jurisdiction to review the merits of the case regardless of 
findings by the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  An RO rating decision in October 1995 denied a 
claim of service connection for residuals of a head injury on 
the basis a head injury in 1974 was acute and transitory in 
nature, and that headaches manifested many years after 
service were not shown to have due to injury or disease in 
service.  An October 1995 RO letter notified the veteran of 
this decision and his appellate rights, but he did not 
initiate an appeal by submitting a notice of disagreement 
within one year from the notice of decision.  That decision, 
therefore, is final. 38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

The appellant filed a claim to reopen in January 2002, and 
this appeal ensues from a June 2002 RO rating decision that 
denied the claim.  As a general rule, once a claim has been 
disallowed, that claim shall not thereafter be reopened and 
allowed based solely upon the same factual basis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  
However, if the claimant can thereafter present new and 
material evidence, then the claim shall be reopened and the 
former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2007); see 
also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2007).

A claimant bears the burden of presenting and supporting a 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 
2006).  In its evaluation, the Board shall consider all 
information and lay and medical evidence of record.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  Id.  The benefit of the doubt rule, however, does 
not apply to a new and material evidence analysis.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

Evidence before the RO in October 1995 included the veteran's 
service medical records showing that, in March 1974, he 
presented to the Monroe Clinic with a history of striking the 
top of his head on a tank hatch.  He reported that he "did 
not loose consciousness.  Now c/o head & neck pain."  
Physical examination showed good extraocular movement (EOM) 
with light accommodation.  He was given a two-day 
prescription of medication.  X-ray examinations of the skull 
and cervical spine taken the next day were negative.  In May 
1974, he was taken by ambulance to an emergency room after 
being involved in an automobile accident.  X-ray examinations 
of his lumbar and cervical spine were within normal limits 
(WNL) and he was assessed with an acute lumbosacral (L-S) 
strain secondary (2°) to trauma.  There is no report of 
headaches for the remaining two years of his active service.  
His July 1976 service separation examination indicated a 
normal clinical evaluation of his head and neurologic system.

The veteran first filed a service connection claim for 
"headaches due to blow to head" in June 1995.  In support 
of his claim, he submitted private treatment records 
pertaining to a work-related back injury in October 1994.  
None of these records reflected complaint or treatment for 
headaches.

On VA examination in July 1995, the veteran reported hitting 
his head on a tank door in service.  He claimed being 
"knocked out" but was unaware of the period of his 
unconsciousness.  He awoke 2-3 hours later in a hospital and 
was told he had a mild concussion.  He had a small gash on 
the back of his head that healed without suturing.  
Thereafter, he claimed recurrent frontal area headaches 
sometimes associated with nausea and seeing dots.  He 
reported that "[h]e has not seen a physician for treatment 
of his headaches."  Physical examination was unremarkable.  
The examiner offered diagnoses of history of concussion in 
1974, and recurrent headaches since 1974.

Evidence of record since the RO's October 1995 rating 
decision includes the veteran's statements and testimony of 
record.  In his application to reopen, he reported spending 
two to three days in the hospital after a blow to the head 
with recurrent headaches resulting from the accident.  In 
June 2002, he submitted a statement reporting that he 
incurred a concussion in service with military doctors 
diagnosing him with traumatic brain disease.  He reported 
treatment for headaches at the Alexandria VAMC in August 
1976, October 1976, June 1977 and April 1978 and 
"continu[ing] to see the Doctors at VAMC in Alexandria for 
headaches periodically."  He further reported treatment for 
headaches with Dr. K from June 1983 to 1986, Dr. G.B. from 
November 1986 to December 1988, Dr. W.R., from October 1994 
to 1998, Dr. P., in November 1995, Dr. G.W. from October 1998 
to January 1999, and Dr. S.K. beginning in August 2001.  In 
July 2002, he reported 3 instances of treatment at the 
Alexandria VAMC, in September 1976 and January 1977, which 
included a computed tomography (CT) scan.

In his July 2007 testimony, the veteran described being 
knocked on the head with a tank latch.  He was next aware of 
being at a base hospital with his friends reporting to him 
that he had been rendered unconscious.  He returned to duty 
the next day, but was experiencing headaches.  He was given 
BCs for treatment and drank alcohol as a form of self-
medication.  He didn't seek formal treatment due to peer 
pressure.  With respect to his medical treatment 
contemporaneous in time to his discharge from service, he 
testified as follows:

Q. [Representative] When you got [out] of the 
service did you go to the doctor for headache?
A.  [Veteran] Later on, I did.  I mean I - I, you 
know, not right after, you know, but later on, I 
started gettin' myself in to go check with the 
doctor.  I don't know what happened.
Q.  How much later on?
A. Probably, two to three years.

The veteran did not mention any VA treatment immediately 
after service.  His spouse recalled his treatment for 
headaches beginning in 1978.

An April 2003 statement from N.P., a servicemate of the 
veteran, avers to witnessing the veteran being hit by a tank 
door rendering him unconscious, visiting him in the hospital, 
and recalling him having frequent headaches thereafter.  An 
April 2003 statement from T.J., another servicemate of the 
veteran, recalls being near the veteran at the time of his 
head injury, him being admitted for his injury, and having 
frequent headaches thereafter.  An April 2003 statement from 
C.E., the veteran's spouse, indicates knowing the veteran 
having headaches since she met him in 1980.  She had taken 
him to various doctors, to include VA, who had treated his 
headaches with heavy dosages of pain medication, a dark room 
environment, and cold or warm compresses.

The medical evidence includes a United States Civil Service 
Commission examination indicating negative examinations of 
the veteran's head and neurologic system.  The date of 
examination is not fully legible, but clearly shows it was 
conducted in the 1980s.  In September 1987, the veteran was 
hit on the right side of his face with an orthopedic bar.  
Additional records related to his October 1994 back injury 
did not reflect any complaint of, or treatment for, 
headaches.  He was having, however, neck spasms.  In October 
1998, he suffered a possible closed head injury as a result 
of a motor vehicle accident (MVA).  A CT scan performed that 
same month showed normal findings.  A November 1998 
neurological consultation included his report of a "long 
history of neck pain with headaches" that became severe 
after his MVA.  A January 1999 evaluation, following a 
CT/myelogram of the cervical spine, indicated a diagnosis of 
neck pain with headaches secondary to a herniated disc at C3-
4 with associated cervical spondylotic myelopathy.  He 
subsequently underwent a C3-4 disc excision and fusion.  
However, he continued to experience headaches emanating from 
the midline at the base of his occiput.  In November 2000, a 
differential diagnosis included possible occipital neuralgia.  
In September 2002, he was described as having tension 
migraine type headaches.  An April 2003 magnetic resonance 
imaging (MRI) scan of the brain showed no acute parenchymal 
abnormality, asymmetry of the sella, scattered ethmoid air 
cell mucosal thickening, and scattered subcutaneous scalp low 
T1, high T2 foci possibly representing sebaceous cysts.  In 
July 2003, Dr. F.K.T., provided diagnoses of idiopathic 
central nervous system (CNS) hypersomnalence and migraine 
headaches.  An April 2004 VA neurology consultation included 
his report of a 30-year history of headaches with a diagnosis 
of posttraumatic chronic vascular headache.

Additional evidence includes a July 2003 examination report 
from R.E.K., M.D., that states as follows:

I have been asked by [the veteran] to write this 
letter in reference to severe intractable 
headaches.  [The veteran] reports to me that he has 
suffered from severe intractable headache since 
1974 when his head was hit by the latch door of a 
tank while he was in the military.  He has required 
chronic pain medication at this time and is under 
the care of a pain management specialist by the 
name of Dr. K...  I am a neurologist at LSU Health 
Sciences Center in Shreveport whom [the veteran] 
has consulted in reference to his ongoing headache 
pattern.

I had the opportunity of first evaluating [the 
veteran] for his headache on April 30, 2003.  I am 
presently trying to adjust the dose of a headache 
preventive medication, Depakote, in an effort to 
improve his headache control.  However, [the 
veteran] informs me that, as of July 29, 2003, that 
there has been no improvement in his recurrent 
severe headache.  In summary, [the veteran] carries 
a diagnosis of severe post-traumatic vascular-type 
headache directly related to his head injury in 
1974...

An August 2003 examination report from T.K.T., M.D., states 
as follows:

[The veteran] has been a patient in this office for 
several months.  [The veteran's] main complaint has 
been recurrent severe headaches.  Patient recalls 
that his headaches stated shortly after he suffered 
a blunt trauma, while still in military active 
service.

[The veteran's] headaches have worsened thru the 
years; I referred [the veteran] to a Neurologist, 
and no organic source could be found.

Therefore, it's reasonable to conclude that [the 
veteran's] headaches are directly related to the 
trauma suffered years ago, and he should be labeled 
as suffering posttraumatic headache.

In April and May 2005, Dr. R.E.K., submitted additional 
statements opining that the veteran manifests a severe post-
traumatic headache most likely directly associated with a 
head injury suffered in 1974.

The medical statements of record, if presumed true, 
constitute competent medical evidence that the veteran 
currently manifests posttraumatic headaches as a residual of 
his March 1974 head injury.  The RO reviewed the case on the 
merits in the April 2006 Supplemental Statement of the Case 
(SSOC).  The Board agrees with the RO that the newly 
submitted evidence is sufficient to reopen the claim.

On a review on the merits, the Board notes that the veteran's 
service medical records document a head injury in March 1974.  
This record specifically indicates that the veteran was 
treated at a clinic and did not lose consciousness.  He was 
given a two-day prescription of medication, but was not 
hospitalized for any period of time.  X-ray examinations of 
the skull and cervical spine taken the next day were 
negative.  There is no report of any head injury residuals, 
including headaches, during his remaining two years of active 
service.  His separation examination in July 1976 indicated a 
normal clinical evaluation of his head and neurologic system.  
The next available comprehensive examination, consisting of 
the U.S. Civil Service Examination in the 1980s, indicated 
normal clinical evaluations of the head and neurologic 
system.  There is no documented history of headache complaint 
until VA examination in 1995.

The disposition of this case depends entirely upon the lay 
recollections of the veteran and his witnesses.  The 
assertions of the veteran losing consciousness directly 
contradict the in-service entry of no loss of consciousness.  
The claim of being transported to the hospital contradicts 
documentation that the examination took place in a clinical 
setting.  The recollection of being diagnosed with a mild 
concussion and/or traumatic brain disease in service is not 
corroborated by any document.  The recollections of VA 
treatment for headaches in the first two post-service years 
is not corroborated by any documentation, and conflicts with 
the July 2007 testimony.  The recollections of private 
treatment after service directly conflicts with the 
assertions to a VA examiner in June 1995 that he had not 
received any treatment.  

On this record, the Board finds that the recollections by the 
veteran and his lay witnesses are not credible or consistent 
with the factual evidence of record.  The most persuasive 
evidence indicates that the veteran hit his head on a tank 
latch in service, that he did not lose consciousness, and 
that he did not receive hospital treatment.  Rather, he was 
given a two-day prescription of medication with no in-service 
history of headaches.  The most consistent evidence indicates 
that the veteran did not receive any post-service treatment 
for headaches as reported on VA examination in June 1995.  
The medical opinions of record rely upon his claimed history 
of recurrent headaches since service as supporting the 
diagnosis of post-traumatic headaches of in-service origin.  
As the claimed history of the onset of headaches in service 
is rejected as not credible, the medical statements 
attributing his headaches to service hold no probative value 
in support of the claim.  Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993) (physician's opinion based upon an inaccurate 
factual premise has no probative value).  

The veteran's personal opinion of a causal relationship also 
has no probative value as he is not shown to be competent to 
speak to matters involving medical diagnosis and etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. 
§ 3.159(a) (2007).  Similarly, his recollection of being 
diagnosed with a mild concussion and traumatic brain disease 
holds no probative value.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  The preponderance of the evidence establishes that 
the veteran's March 1974 head injury resolved without 
residuals and his current headache disorder that manifested 
many years after service is not shown to be causally related 
to injury or disease in service.  The Board finds that the 
recollections provided by the veteran and his lay witness are 
not credible when viewed against the evidentiary record.  As 
the preponderance of the evidence is against the claim, the 
Board must deny the claim of service connection for residuals 
of a head injury, including headaches.


ORDER

The claim for service connection for residuals of a head 
injury, including headaches, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


